UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6713



MICHAEL JOHN BROWN,

                                             Petitioner - Appellant,

          versus


VIRGINIA BEACH CIRCUIT COURT,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:07-cv-00056-RBS)


Submitted: August 30, 2007                 Decided:   September 7, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael John Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael John Brown seeks to appeal the district court’s

order dismissing without prejudice his 28 U.S.C. § 2254 (2000)

petition because he failed to comply with the court’s order to cure

defects in his petition and to pay the filing fee or move to

proceed in forma pauperis.         The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).         A certificate of appealability will

not   issue    absent   “a   substantial    showing     of   the   denial   of    a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-

84 (4th Cir. 2001).      We have independently reviewed the record and

conclude      that   Brown   has   not     made   the    requisite     showing.

Accordingly, we deny Brown’s motion for appointment of counsel,

deny a certificate of appealability, and dismiss the appeal.                     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                      DISMISSED


                                    - 2 -